Filed 6/9/21 P. v. Trachy CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----




 THE PEOPLE,                                                                                   C092698

                    Plaintiff and Respondent,                                     (Super. Ct. No. NCR96764)

           v.

 KATRINA CAY TRACHY,

                    Defendant and Appellant.



         In 2016, defendant pled guilty to second degree commercial burglary (Pen. Code,
§ 459) in case No. NCR95451 and felony child abuse (Pen. Code, § 273a, subd. (a)) in
case No. NCR96764 for a stipulated sentence of five years’ probation with 210 days in
county jail and 80 hours of community service. Defendant was also advised she faced a
maximum potential exposure of six years eight months. In accordance with the plea, the
trial court granted her five years’ probation.
         Approximately seven months later, defendant admitted violating probation. The
trial court reinstated her on probation. Defendant admitted a second probation violation



                                                             1
in 2020. The trial court revoked probation and sentenced her to the midterm of four years
in state prison with 432 days of presentence custody credits.
       The trial court denied defendant’s request for a certificate of probable cause.
                                      DISCUSSION
       Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court to review the record to determine whether there
are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Defendant
was advised by counsel of her right to file a supplemental brief within 30 days from the
date the opening brief was filed. More than 30 days have elapsed, and defendant has not
filed a supplemental brief.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                 /s/
                                                 Robie, Acting P. J.



We concur:



/s/
Murray, J.



/s/
Duarte, J.



                                             2